—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered January 24, 1995, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 7V2 to 15 years, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied without a hearing. The court had sufficient information before it to conclude, as a matter of law (see, People v Omaro, 201 AD2d 324), that the identification procedure was witness-initiated and was not subject to police suggestiveness where the victim stated that she saw defendant on the street two days after the robbery, called the police, and pointed defendant out to them when they arrived (see, People v Davis, 235 AD2d 262, Iv denied 89 NY2d 1034). Further, contrary to defendant’s contention, the court’s use of the Grand Jury transcript to confirm the facts stated in the People’s response was appropriate (see, People v Won, 208 AD2d 393).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s findings concerning reliability of identification testimony.
We perceive no abuse of sentencing discretion.
Concur— Rosenberger, J. P., Ellerin, Wallach and Rubin, JJ.